           1 LEWIS BRISBOIS BISGAARD & SMITH LLP
             ARTHUR K. CUNNINGHAM, SB# 97506
           2   E-Mail: Arthur.Cunningham@lewisbrisbois.com                                   JS-6
             650 East Hospitality Lane, Suite 600
           3 San Bernardino, California 92408
             Telephone: 909.387.1130
           4 Facsimile: 909.387.1138
           5 Attorneys for Defendants
             COUNTY OF RIVERSIDE et al.
           6
           7
           8
                                                UNITED STATES DISTRICT COURT
           9
                               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
           10
           11                                                                 EDCV 18-230-MWF
                ALICIA SEPULVEDA, etc.,                           CASE    NO.XXXXXXXXXXXXXXXX
                                                                              CV 18-00230 MWF        (KKx)
           12
                                   Plaintiff,                     ORDER GRANTING
           13                                                     STIPULATION FOR DISMISSAL
                          vs.                                     WITH PREJUDICE
           14
              COUNTY OF RIVERSIDE,                                Trial Date:      Vacated
           15 et al.,
           16                      Defendants.
           17
           18
                         GOOD CAUSE APPEARING AND THE PARTIES HAVING
           19
                STIPULATED THERETO, IT IS ORDERED, ADJUDGED AND DECREED:
           20
                         1.        This action in its entirety and as to each and every claim for relief and
           21
                any and all defendants, is dismissed with prejudice.
           22
                         2.        The parties shall bear their own costs, expenses and attorneys’ fees
           23
                arising out of and/or connected with this matter, including any such fees or expenses
           24
                potentially recoverable under 42 U.S.C. Sec. 1988.
           25
                         ///
           26
                         ///
           27
                         ///
LEWI       28
S               4841-9262-8098.1
BRISBOI
S                                                        [PROPOSED] ORDER
BISGAARD
           1             3.        This Order is the result of a compromise of disputed claim. It is not to
           2 be considered as an admission of liability and/or responsibility with regard to the
           3 incident, occurrence, casualty or event referenced in the pleadings herein.
           4             IT IS SO ORDERED, ADJUDGED AND DECREED.
           5
           6 DATED: January 18, 2019
           7
                                                          By:
           8                                                    Hon. Michael W. Fitzgerald
                                                                United States District Judge
           9
           10
           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27

LEWI       28
S 
BRISBOI         4841-9262-8098.1
                                                                 2
S                                                        [PROPOSED] ORDER
BISGAARD
